SHAPIRO, J.
These consolidated appeals each involve a foreclosure instituted by Mortgage Electronic Registration Systems, Inc. (MERS), the mortgagee in both cases. The sole question presented is whether MERS is an entity that qualifies under MCL 600.3204(l)(d) to foreclose by advertisement on the subject properties, or if it must instead seek to foreclose by judicial process. We hold that MERS does not meet the requirements of MCL 600.3204(l)(d) and, therefore, may not foreclose by advertisement.
I. BASIC FACTS AND PROCEDURAL HISTORY
In these cases, each defendant purchased property and obtained financing for their respective properties from a financial institution. The financing transactions involved loan documentation (“the note”) and a mortgage security instrument (the “mortgage instrument”). The original lender in both cases was Homecomings Financial, LLC.
Each note stated, in part, the amount of the loan, the interest rate, methods and requirements of repayment, and the identity of the lender and the borrower. Each mortgage instrument provided the mortgagee the right to foreclosure on the property in the event of default on *326the loan. The lender, though named as the lender in the mortgage instrument, was not designated therein as the mortgagee. Instead, the mortgage instrument stated that MERS “is the mortgagee under this Security-Instrument” and it contained several provisions addressing the relationship between MERS and the lender, including:
“MERS” is Mortgage Electronic Registration Systems, Inc. MERS is a separate corporation that is acting solely as a nominee for Lender and Lender’s successors and assigns. MERS is the mortgagee under this Security Instrument.
This Security Instrument secures to Lender: (i) the repayment of the Loan, and all renewals, extensions and modifications of the Note; and (ii) the performance of Borrower’s covenants and agreements under this Security Instrument and the Note. For this purpose, Borrower does hereby mortgage, warrant, grant and convey to MERS (solely as nominee for Lender and Lender’s successors and assigns) and to the successors and assigns of MERS, with power of sale, the following described property ....
... Borrower understands and agrees that MERS holds only legal title to the interests granted by Borrower in this Security Instrument, but, if necessary to comply with law or custom, MERS (as nominee for Lender and Lender’s successors and assigns) has the right: to exercise any or all of those interests, including, but not limited to, the right to foreclose and sell the Property; and to take any action required of Lender including, but not limited to, releasing and canceling this Security Instrument.
Defendants defaulted on their respective notes. Thereafter, MERS began nonjudicial foreclosures by advertisement as allegedly permitted under MCL 600.3201 et seq., purchased the property at the subsequent sheriffs sales, and then quitclaimed the property *327to plaintiffs as respective successor lenders. When plaintiffs subsequently began eviction actions, defendants challenged the respective foreclosures as invalid, asserting, inter alia, that MERS did not have authority under MCL 600.3204(l)(d) to foreclose by advertisement because it did not fall within any of the three categories of mortgagees permitted to do so under that statute. The district courts denied defendants’ assertions that MERS lacked authority to foreclose by advertisement and their conclusions were affirmed by the respective circuit courts on appeal. We granted leave to appeal in both cases.1
II. ANALYSIS
A. STANDARD OF REVIEW
We review de novo decisions made on motions for summary disposition,2 Coblentz v City of Novi, 475 Mich 558, 567; 719 NW2d 73 (2006), as well as a circuit court’s affirmance of a district court’s decision on a motion for summary disposition. First of America Bank v Thompson, 217 Mich App 581, 583; 552 NW2d 516 (1996). We review all affidavits, pleadings, depositions, admissions, and other evidence submitted by the parties in the light most favorable to the party opposing the motion, in this case, defendants. Coblentz, 475 Mich at 567-568.
*328We also review de novo questions of statutory interpretation and the proper application of statutes. Id. at 567.
The primary goal of statutory interpretation is to give effect to the intent of the Legislature. This determination is accomplished by examining the plain language of the statute. Although a statute may contain separate provisions, it should be read as a consistent whole, if possible, with effect given to each provision. If the statutory language is unambiguous, appellate courts presume that the Legislature intended the meaning plainly expressed and further judicial construction is neither permitted nor required. Statutory language should be reasonably construed, keeping in mind the purpose of the statute. If reasonable minds could differ regarding the meaning of a statute, judicial construction is appropriate. When construing a statute, a court must look at the object of the statute in light of the harm it is designed to remedy and apply a reasonable construction that will best accomplish the purpose of the Legislature. [ISB Sales Co v Dave’s Cakes, 258 Mich App 520, 526-527; 672 NW2d 181 (2003) (citations omitted).]
B. MERS BACKGROUND
The parties, in their briefs and at oral argument, explained that MERS was developed as a mechanism to provide for the faster and lower-cost buying and selling of mortgage debt. Apparently, over the last two decades, the buying and selling of loans backed by mortgages after their initial issuance had accelerated to the point that those operating in that market concluded that the statutory requirement that mortgage transfers be recorded was interfering with their ability to conduct sales as rapidly as the market demanded. By operating through MERS, these financial entities could buy and sell loans without having to record a mortgage transfer for each transaction because the named mortgagee *329would never change; it would always be MERS even though the loans were changing hands. MERS would purportedly track the mortgage sales internally so as to know for which entity it was holding the mortgage at any given time and, if foreclosure was necessary, after foreclosing on the property, would quitclaim the property to whatever lender owned the loan at the time of foreclosure.
As described by the New York Court of Appeals in MERSCORP, Inc v Romaine, 8 NY3d 90, 96; 828 NYS2d 266; 861 NE2d 81(2006):
In 1993, the MERS system was created by several large participants in the real estate mortgage industry to track ownership interests in residential mortgages. Mortgage lenders and other entities, known as MERS members, subscribe to the MERS system and pay annual fees for the electronic processing and tracking of ownership and transfers of mortgages. Members contractually agree to appoint MERS to act as their common agent on all mortgages they register in the MERS system.
The initial MERS mortgage is recorded in the County Clerk’s office with “Mortgage Electronic Registration Systems, Inc.” named as the lender’s nominee or mortgagee of record on the instrument. During the lifetime of the mortgage, the beneficial ownership interest or servicing rights may be transferred among MERS members (MERS assignments), but these assignments are not publicly recorded; instead they are tracked electronically in MERS’s private system. In the MERS system, the mortgagor is notified of transfers of servicing rights pursuant to the Truth in Lending Act, but not necessarily of assignments of the beneficial interest in the mortgage.
The sole issue in this case is whether MERS, as a mortgagee, but not a noteholder, could exercise its contractual right to foreclose by means of advertisement.
*330C. MCL 600.3204(l)(d)
Foreclosure by advertisement is governed by MCL 6Q0.3204(l)(d), which provides, in pertinent part:
[A] party may foreclose a mortgage by advertisement if all of the following circumstances exist:
(d) The party foreclosing the mortgage is either the owner of the indebtedness or of an interest in the indebtedness secured by the mortgage or the servicing agent of the mortgage.
The parties agree that MERS was neither the owner of the indebtedness nor the servicing agent of the mortgage. Therefore, MERS lacked the authority to foreclose by advertisement on defendants’ properties unless it was “the owner ... of an interest in the indebtedness secured by the mortgage . . . .” MCL 600.3204(l)(d).
The question, then, is what is required to be the “owner ... of an interest in the indebtedness secured by the mortgage.” According to Black’s Law Dictionary, to “own” means “[t]o have a good legal title; to hold as property; to have a legal or rightful title to . . . .” Black’s Law Dictionary (6th ed), p 1105. The dictionary defines an “interest” as “[t]he most general term that can be employed to denote a right, claim, title, or legal share in something.” Id., p 812. “Indebtedness” is defined as “[t]he state of being in debt. . . [t]he owing of a sum of money upon a certain and express agreement.” Id., p 768.
In each of these cases, a promissory note was exchanged for a loan. Thus, reasonably construing the statute according to its common legal meaning, ISB Sales Co, 258 Mich App at 526-527, the defendants’ indebtedness is solely based on the notes because de*331fendants owed monies pursuant to the terms of the notes. Consequently, in order for a party to own an interest in the indebtedness, it must have a legal share, title, or right in a note.
Plaintiffs’ suggestion that an “interest in the mortgage” is sufficient under MCL 600.3204(l)(d) is without merit. This is necessarily so, because the indebtedness, i.e., the note, and the mortgage are two different legal transactions providing two different sets of rights, even though they are typically employed together. A “mortgage” is “[a] conveyance of title to property that is given as security for the payment of a debt or the performance of a duty and that will become void upon payment or performance according to the stipulated terms.” Black’s Law Dictionary (7th ed), p 1026. The mortgagee has an interest in the property. See Capital Mtg Corp v Mich Basic Prop Ins Ass’n, 111 Mich App 393, 397; 314 NW2d 635 (1981) (referring to the “mortgagee’s interests in the property”). The mortgagor covenants, pursuant to the mortgage, that if the money borrowed under the note is not repaid, the mortgagee will retain an interest in the property. Thus, unlike a note, which provides evidence of a debt and represents the obligation to repay, a mortgage represents an interest in real property contingent on the failure of the borrower to repay the lender. The indebtedness, i.e., the note, and the mortgage are two different things.
Applying these considerations to the present cases, it becomes obvious that MERS did not have the authority to foreclose by advertisement on defendants’ properties. Pursuant to the mortgages, defendants were the mortgagors and MERS was the mortgagee. However, it was the plaintiff lenders that lent defendants money pursuant to the terms of the notes. In each case, MERS, as mortgagee, only held an interest in the property as *332security for the note, not an interest in the note itself. MERS could not attempt to enforce the note nor could it obtain any payment on the loan on its own behalf or on behalf of the lender. Moreover, each mortgage specifically clarified that, although MERS was the mortgagee, MERS held “only legal title to the interests granted” by the relevant defendant in the mortgage.3 Consequently, MERS’s interest in each mortgage represented, at most, an interest in the relevant defendant’s property. MERS was not referred to in any way in the notes and only Homecomings held the notes. The record evidence establishes that MERS owned neither the notes, nor an interest, legal share, or right in the notes. The only interest MERS possessed was in the properties through the mortgages. Given that the notes and the mortgages are separate documents, providing evidence of separate obligations and interests, MERS’s interest in the mortgages did not give it an interest in the debts.
Moreover, plaintiffs’ analysis ignores the fact that the statute does not merely require an “interest” in the debt, but rather it requires that the foreclosing party own that interest. As already noted, to own means “[t]o have a good legal title; to hold as property; to have a legal or rightful title to . . ..” Black’s Law Dictionary (6th ed), p 1105. None of these terms describes MERS’s relationship to the notes. Plaintiffs’ claim — that MERS was a contractual owner of an interest in the notes pursuant to the agreements between MERS and the lenders — misstates the interests created by the agreements. Although MERS stood to benefit if the debt was not paid — it could become the owner of the property — it *333was to receive no benefit if the debt was paid. MERS had no right to possess the debt, or the money paid on it. Likewise, it had no right to use or convey the notes. Its only “right to possess” was the right to possess the property if and when foreclosure occurred. Had the lender decided to forgive the debt in the notes, MERS would have had no recourse; it could not have sued the lender for any financial loss. Accordingly, it owned no financial interest in the notes. Indeed, it is uncontested that MERS is wholly without legal or rightful title to the debt and that there are no circumstances under which it is entitled to receive any payments on the notes.
The dissent relies on the language in the mortgage instruments to suggest a contractual basis to find that MERS had an ownership interest in the loans. However, the fact that Homecomings gave MERS authority to take “any action required of the Lender” did not transform MERS into an owner of an interest in the notes. Trustees have the authority to take action on behalf of a trust; they can even be authorized to take “any” action. Nevertheless, such authority does not give them an ownership interest in the trust. Moreover, the provision on which the dissent relies (but does not fully quote) contains language limiting MERS to taking action on behalf of the lenders’ equitable interest in the mortgage instruments.4 The relevant language provides that the borrower “understands and agrees that MERS holds only legal title to the interests granted by Borrower in this Security Instrument” and gives MERS “the right: to exercise any or all of those interests . . . and to *334take any action required of Lender including, but not limited to, releasing and canceling this Security Instrument.” (Emphasis and underlining added.) Thus, the contract language expressly limits the interests MERS owns to those granted in the mortgage instrument and limits MERS’s right to take action to those actions related to the mortgage instrument. Nothing in this language permits MERS to take any action with respect to the debt, or provides it any interest therein.
Finally, even assuming that the contract language did create such a right, Homecomings cannot grant MERS the authority to take action when the statute prohibits it. Regardless of whether Homecomings would like MERS to be able to take such action, it can only grant MERS the authority to take actions that our Legislature has statutorily permitted. Where the Legislature has limited the availability to take action to a specified group of individuals, parties cannot grant an entity that falls outside that group the authority to take such action. Here, the Legislature specifically requires ownership of an interest in the note before permitting foreclosure by advertisement.
The contention that the contract between MERS and Homecomings provided MERS with an ownership interest in the notes stretches the concept of legal ownership past the breaking point. While the term may be used very loosely in some popular contexts, such as the expression to “own a feeling,” such use refers to a subjective quality or experience. We are confident that such a loose and uncertain meaning is not what the Legislature intended. Rather, the Legislature used the word “owner” because it meant to invoke a legal or equitable right of ownership. Viewed in that context, although MERS owns the mortgages, it owns neither *335the related debt nor an interest in any portion of the debt, and is not a secondary beneficiary of the payment of the debt.5
The dissent’s conclusion that MERS owns an interest in each note because whether it ultimately receives the property depends on whether the note is paid, similarly distorts the term “interest” from a legal term of art to a generalized popular understanding of the word. It maybe that MERS is concerned with (i.e., interested in) whether the loans are paid because that will define its actions vis-a-vis the properties, but being concerned about whether someone pays his or her loan is not the same as having a legal right, or even a contingent legal right, to those payments.
Plaintiffs are mistaken in their suggestion that our conclusion that MERS does not have “an interest in the indebtedness” renders that category in the statute nugatory. We need not determine the precise scope of that category, but, by way of example, any party to whom a note has been pledged as security by the lender has “an interest in the indebtedness” because, under appropriate circumstances, it owns the right to the repayment of that loan.
Plaintiffs also argue that MERS had the authority to foreclose by advertisement as the agent or nominee of *336Homecomings, who held the notes and an equitable interest in the mortgages. However, this argument must also fail under the statute because the statute explicitly requires that, in order to foreclose by advertisement, the foreclosing party must possess an interest in the indebtedness. MCL 600.3204(l)(d). It simply does not permit foreclosure by advertisement in the name of an agent or a nominee. If the Legislature intended to permit such actions, it could have easily included “agents or nominees of the noteholder” as parties that could foreclose by advertisement. Indeed, had the Legislature intended the result suggested by plaintiffs, it would have merely had to delete the word “servicing.” The law is clear that this Court must “avoid a construction that would render any part of the statute surplus-age or nugatory.” Wickens v Oakwood Healthcare Sys, 465 Mich 53, 60; 631 NW2d 686 (2001). Thus, the Legislature’s choice to permit only servicing agents, and not all agents, to foreclose by advertisement must be given effect.
Similarly, we reject plaintiffs’ reliance on Jackson v Mtg Electronic Registration Sys, Inc, 770 NW2d 487 (Minn, 2009). Jackson, a Minnesota case, is inapplicable because it interpreted a statute that is substantially different from MCL 600.3204. The statute at issue in Jackson specifically permits foreclosure by advertisement if “a mortgage is granted to a mortgagee as nominee or agent for a third party identified in the mortgage, and the third party’s successors and assigns[.]” Jackson, 770 NW2d at 491, quoting Minn Stat 507.413(a)(1). Thus, the Minnesota statute specifically provides for foreclosure by advertisement by entities that stand in the exact position that MERS does here. Indeed, the Minnesota statute is “frequently called ‘the MERS statute....’” Id. at 491. Our statute, MCL 600.3204(l)(d) makes no references to nominees or *337agents. Rather, it requires that the party foreclosing be either the mortgage servicer or have an ownership interest in the indebtedness. The Jackson statute also revolves around the mortgage, unlike MCL 600.3204(l)(d), which uses the term indebtedness, which, as discussed previously, is a reference to the note, not the mortgage. Thus, Jackson has no application to the case at bar. Moreover, the Minnesota statute demonstrates that if our Legislature had intended to allow MERS to foreclose by advertisement, it could readily have passed a statute including language like that included in Minnesota.
D. analysis beyond the language of the statute
Plaintiffs suggest that, despite the plain language of the statute, the Legislature did not create three discrete categories of entities that could foreclose by advertisement. Instead, plaintiffs assert that the Legislature envisioned a continuum of entities: those that actually own the loan, those that service the loan, and some ill-defined category that might be called “everything in between.” However, courts may not “rewrite the plain statutory language and substitute our own policy decisions for those already made by the Legislature.” DiBenedetto v West Shore Hosp, 461 Mich 394, 405; 605 NW2d 300 (2000). Thus, without any language in the statute providing for a “continuum,” let alone an analysis of what it constitutes, we find no merit in this position.
Plaintiffs also raise a straw man argument by citing this Court’s decision in Davenport v HSBC Bank USA, 275 Mich App 344; 739 NW2d 383 (2007), where we observed that “[o]ur Supreme Court has explicitly held that ‘[o]nly the record holder of the mortgage has the power to foreclose’ under MCL 600.3204.” Davenport, *338275 Mich App at 347, quoting Arnold v DMR Fin Servs, Inc (After Remand), 448 Mich 671, 678; 532 NW2d 852 (1995). However, the facts in Davenport do not reflect that the party who held the note was a different party than the party who was the mortgagee. Davenport, 275 Mich App at 345. Indeed, the fact that the Court used the term “mortgage” interchangeably with “indebtedness,” id. at 345-347, rather than distinguishing the two terms, indicates that the same party held both the note and the mortgage. Because the instant cases involve a situation where the noteholder and the mortgage holder are separate entities, the general proposition set forth in Davenport does not apply. There is nothing in Davenport holding that a party that owns only the mortgage and not the note has an ownership interest in the debt.6
We also note that Arnold, the Supreme Court case relied on in Davenport, was interpreting a previous version of MCL 600.3204, which was substantially revised when the Legislature adopted the version we must apply in this case. The statute as it existed when Arnold was decided included a provision stating:
“To entitle any party to give a notice as hereinafter prescribed, and to make such a foreclosure, it shall be requisite:
“(3) That the mortgage containing such power of sale has been duly recorded; and if it shall have been assigned that all the assignments thereof shall have been recorded.” [Arnold, 448 Mich at 676, quoting MCL 600.3204(3).]
*339This requirement, that a noteholder could only foreclose by advertisement if the mortgage it holds is duly recorded, is no longer part of the statute and does not apply in this case. The version of the statute interpreted in Arnold also lacked the language, later adopted, and operative in this case, specifically permitting foreclosure by advertisement by the owner of the note. Moreover, the language that the Legislature chose to adopt in the amended statute appears to reflect an intent to protect borrowers from having their mortgages foreclosed on by advertisement by those who did not own the note because it would put the borrowers at risk of being foreclosed but still owing the noteholder the full amount of the loan.
Under MCL 440.3602(l)(ii), an instrument is only discharged when payment is made “to a person entitled to enforce the instrument.” Those parties listed in MCL 600.3204(l)(d) — the servicer, the owner of the debt, or someone owning an interest in the debt — would all be persons entitled to enforce the instrument that reflects the indebtedness. As previously noted, MERS is not entitled to enforce the notes. Thus, if MERS were permitted to foreclose on the properties, the borrowers obligated under each note would potentially be subject to a double recovery for the debt. That is, having lost their property to MERS, they could still be sued by the noteholder for the amount of the debt because MERS does not have the authority to discharge the note. MERS members may agree to relinquish the right of collection once foreclosure occurs, but even if they were to do so within MERS, that would not necessarily protect the borrower in the event a lender violated that policy or the note was subsequently transferred to someone other than the lender.7
*340These risks are, however, not present in a judicial foreclosure. MCL 600.3105(2) provides:
After a complaint has been filed to foreclose a mortgage on real estate or land contract, while it is pending, and after a judgment has been rendered upon it, no separate proceeding shall be had for the recovery of the debt secured by the mortgage, or any part of it, unless authorized by the court.
Thus, once a judicial foreclosure proceeding on the mortgage has begun, a subsequent action on the note is prohibited, absent court authorization, thereby protecting the mortgagor from double recovery. See Church & Church, Inc v A-1 Carpentry, 281 Mich App 330, 341-342; 766 NW2d 30 (2008), aff'd in part and vacated in part on other grounds 483 Mich 885 (2009); United States v Leslie, 421 F2d 763, 766 (CA 6, 1970) (“[I]t is the purpose of the statute to force an election of remedies which if not made would create the possibility that the mortgagee could foreclose the mortgage and at the same time hold the maker of the note personally liable for the debt.”).
Given that this risk of a double recovery only occurs when the mortgage holder and the noteholder are separate, the Legislature limited foreclosure by advertisement to those parties that were entitled to enforce the debt instrument, resulting in an automatic credit toward payment on the instrument in the event of foreclosure.8
*341While MERS seeks to blur the lines between itself and the lenders in this case in order to position itself as a party that may take advantage of the restricted tool of foreclosure by advertisement, it has, in other cases, sought to clearly define those lines in order to avoid the responsibilities that come with being a lender. For example, in Mtg Electronic Registration Sys, Inc v Nebraska Dep’t of Banking & Fin, 270 Neb 529; 704 NW2d 784 (2005), the Nebraska Department of Banking and Finance asserted that MERS was a mortgage banker and, therefore, subject to licensing and registration requirements. Id. at 530. MERS successfully maintained that it had nothing to do with the loans and did not even have an equitable interest in the property, holding only “legal title to the interests granted by Borrower . ...” Id. at 534 (quotation marks omitted). The court accepted MERS’s argument that it was not a lender, but merely a shell designed to make buying and selling of loans easier and faster by disconnecting the mortgage from the loan. Id. at 535. Having separated the mortgages from the loans, and disclaimed any interest in the loans in order to avoid the legal responsibilities of a lender, MERS nevertheless claims in the instant cases that it can employ the rights of a lender by foreclosing in a manner that the statute affords only to those mortgagees who also own an interest in the loan. But as the Nebraska court stated in adopting MERS’s argument, “MERS has no independent right to collect *342on any debt because MERS itself has not extended credit, and none of the mortgage debtors owe MERS any money.” Id.
The separation of the note from the mortgage in order to speed the sale of mortgage debt without having to deal with all the “paper work” of mortgage transfers appears to be the sole reason for MERS’s existence. The flip side of separating the note from the mortgage is that it can slow the mechanism of foreclosure by requiring judicial action rather than allowing foreclosure by advertisement. To the degree that there were expediencies and potential economic benefits in separating the mortgagee from the noteholder so as to speed the sale of mortgage-based debt, those lenders that participated were entitled to reap those benefits. However, it is no less true that, to the degree that this separation created risks and potential costs, those same lenders must be responsible for absorbing the costs.
III. CONCLUSION
Defendants were entitled to judgment as a matter of law because, pursuant to MCL 600.3204(l)(d), MERS did not own the indebtedness, own an interest in the indebtedness secured by the mortgage, or service the mortgage. MERS’s inability to comply with the statutory requirements rendered the foreclosure proceedings in both cases void ah initio. Thus, the circuit courts improperly affirmed the district courts’ decisions to proceed with eviction on the basis of the foreclosures of defendants’ properties.
In both Docket Nos. 290248 and 291443, we reverse the circuit courts’ affirmance of the district courts’ orders, vacate the foreclosure proceedings, and remand for further proceedings consistent with this opinion. We *343do not retain jurisdiction. Defendants, as the prevailing parties, may tax costs. MCR 7.219(A).
SERVITTO, J., concurred with SHAPIRO, J.

 Residential Funding Co LLC v Saurman, unpublished order of the Court of Appeals, entered May 15, 2009 (Docket No. 290248); Bank of New York Trust Co v Messner, unpublished order of the Court of Appeals, entered July 29, 2009 (Docket No. 291443).


 In Docket No. 290248, the district court granted summary disposition under MCR 2.116(0(10). In Docket No. 291443, the district court granted summary disposition under MCR 2.116(I)(2) (“If it appears to the court that the opposing party, rather than the moving party, is entitled to judgment, the court may render judgment in favor of the opposing party.”).


 We note that, in these eases, MERS disclaims any interest in the properties other than the legal right to foreclose and immediately quitclaim each property to the true owner, i.e., the appropriate lender.


 Though the lenders do not hold legal title to the mortgage instruments, they do have an equitable interest therein. See Aiton v Slater, 298 Mich 469, 480; 299 NW 149 (1941); Atwood v Schlee, 269 Mich 322; 257 NW 712 (1934). The lenders’ equitable interest in the mortgages does not, however, translate into an equitable interest for MERS in the loans.


 The dissent’s analogy between MERS’s ability to “own an interest” in the notes and an easement-holder’s ownership of an interest in land without owning the land is unavailing. An easement holder owns rights to the land that even the landholder cannot infringe upon or divest him or her of, see Dobie v Morrison, 227 Mich App 536, 541; 575 NW2d 817 (1998) (noting that a fee owner cannot use the burdened land in any manner that would interfere with the easement holders’ rights), while the interest the dissent contends that MERS “owns” would be equal to or less than that of the noteholders and the noteholders could completely divest MERS of the alleged interest by forgiving the notes without MERS having any recourse. Accordingly, the analogy fails.


 In addition, while we reject plaintiffs’ overly broad reading of Davenport for the reasons just stated, we note that even under their reading, plaintiffs would merely have to obtain an assignment of the mortgage from MERS before initiating foreclosure proceedings.


 The dissent’s observation that, had Homecomings remained the mortgagee, it would have had the right to foreclose by advertisement does not change the outcome because the statutory language provides that it *340is Homecomings’ additional status as the noteholder that would give it that right. The question before us is whether a mortgagee that is not a noteholder has the right to foreclose by advertisement.


 The dissent’s assertion that MCL 600.3105(2) provides for an election of remedies that prevents this double recovery is erroneous, because that statute governs only judicial foreclosures, not foreclosures by advertisement. MCL 600.3105(2) requires the filing of a complaint, something that does not occur in foreclosure by advertisement. Absent a complaint, there *341would be neither a time during which a complaint would be “pending” nor any judgment that could be “rendered upon it” that would prohibit the filing of any “separate proceeding... for the recovery of the debt secured by the mortgage . ...” See also Cheff v Edwards, 203 Mich App 557, 560; 513 NW2d 439 (1994) (holding that “foreclosure by advertisement is not a judicial action”). Consequently, the prohibitions expressed in MCL 600.3105(2) would not apply to foreclosure by advertisement and, therefore, would not protect borrowers from double recovery if MERS were permitted to foreclose by advertisement.